Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicants’ amendment filed on 10/28/2022 is acknowledged.

Claims 94-127 are pending.

Claims 97 and 99 stand withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to nonelected inventions.

Accordingly claims 94-96, 98 and 100-127 are currently under consideration. 

2.  Applicants’ IDS filed on 10/11/2022 is acknowledged and has been considered.

3.  Applicants Declaration of Jan Christoph Reich dated 10/25/2022 is acknowledged and has been considered.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.  Claims 94-96, 98, 105-108, 112, 119-122 and 125-127 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823, of record) and Nielsen et al. (US 2011/0293579, of record), in view of Tauer et al. (US 6,825,027, of record), Gately et al. (US 2005/0281823), of record), Wu et al. (US 2018/0169221), Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008, of record), and Alabanese et al. (US 2015/0343058, of record). 

With respect claims 94-96, 98 and 121, Allison teaches pharmaceutical compositions which include a modified Annexin V (“annexin A5”) protein (¶s15, 30, 62, 64, 69, 72, 85, 123). 

Allison teaches a published SEQ ID NO: 3 modified Annexin A5 which has 99.7% sequence identity to applicant’s claimed SEQ ID NO: 1 (see alignment below) and is accordingly considered to meet the limitation “the AnxA5 protein is more than 95% identical to SEQ ID NO: 1”. 

Query Match             99.7%;  Score 1595;  DB 7;  Length 319;
  Best Local Similarity   100.0%;  
  Matches  319;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 60

Qy         62 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 120

Qy        122 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 180

Qy        182 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 240

Qy        242 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 300

Qy        302 GDTSGDYKKALLLLCGEDD 320
              |||||||||||||||||||
Db        301 GDTSGDYKKALLLLCGEDD 319


With respect to the limitation that “said composition has been obtained from A culture comprising host cells that express said AnxA5 protein, wherein the host cells that express AnxA5 protein are endotoxin-producing host cells with a cell wall” or “has been subjected to sterile filtration” (step (a)) or is “stored in a sterile container, (step (b)) or with respect to how the composition is obtained in claims 95 and 121 or with respect to how the process of obtaining the composition is performed (claim 112), it is noted that the patentability of a composition that includes recombinant AnxA5 protein product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In the instant case, the modified AnxA5 composition as taught by Allison is the same product as the composition that includes AnxA5 claimed by applicant, and the method of production such as obtaining the AnxA5 product from a host cell culture or subjecting the composition to sterile filtration and how it is stored has no bearing upon patentability.

With respect to subsection (e), Allison teaches both the modified annexin V homodimer with a His-tag to facilitate purification and the Annexin V homodimer without a His-tag (¶s21). It is noted moreover that the published SEQ ID NO: 3 above does not include a His-tag. 

Allison teaches that the annexins can be purified from human tissues or produced by recombinant technology or by chemical synthesis (¶s101162). Allison teaches that one embodiment provides a method to produce a modified annexin protein by culturing E. Coli cells capable of expressing the annexin protein (as well as efficient purification methods for the recombinant annexin V ¶s116-118, 127, 162). Allison further teaches that the annexin IV is an isolated or biologically pure protein that has been separated from at least one contaminant (polynucleotide or polypeptide) with which it is normally associated and that an isolated modified annexin protein can be obtained from its natural sources produced using recombinant DNA technology or can be produced by chemical synthesis. (¶85). 

While Allison does not specifically teach that there is a “detectable level” of an endotoxin (step (d)) or cell nucleic acid (step (e)), one of ordinary skill in the art would expect that production of proteins in E. Coli would produce detectable levels of host endotoxin and host cell nucleic acid. In addition, since the office does not have a laboratory to test the reference protein, it is applicant’s burden to show that the reference would not have a detectable level of endotoxin or host cell nucleic acid as recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

With respect to claims 119-120, Allison teaches that the recombinant annexin can be chemically coupled to another protein such as the Fc portion of immunoglobulin (¶s84-85). 

With respect to claim 122, Allison teaches that the annexin protein includes those modified annexin proteins having a substitution (¶s101, 108, 124). 

Nielsen teaches pharmaceutical compositions which include fusion proteins which include a targeting polypeptide domain such as a modified AnxA5. Nielsen further teaches a published SEQ ID NO: 31 which has 99.7% sequence identity to applicant’s claimed SEQ ID NO: 1 (see alignment below) and is accordingly considered to meet the limitation that “said AnxA5 protein differs from the sequence of human Annexin A5 (SEQ ID NO: 1) at one or more positions by an amino acid insertion or deletion or substitution, wherein the AnxA5 protein is more than 95% identical to SEQ ID NO: 1”. (abstract; ¶s9, 276, 353)

Query Match             99.7%;  Score 1595;  DB 10;  Length 319;
  Best Local Similarity   100.0%;  
  Matches  319;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 60

Qy         62 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 120

Qy        122 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 180

Qy        182 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 240

Qy        242 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 300

Qy        302 GDTSGDYKKALLLLCGEDD 320
              |||||||||||||||||||
Db        301 GDTSGDYKKALLLLCGEDD 319

Nielsen teaches that the fusion proteins can be produced recombinantly (¶348). 

With respect to steps (a-b), Niesen teaches that the pharmaceutical compositions may be sterilized and packaged in a sealed package  (¶s360, 362).

Niesen further teaches that once expressed, the fusion protein can be purified according to standard procedures to homogeneity if to be used therapeutically; the polypeptides should be substantially free of endotoxin (¶352). 

With respect to claim 120, Niesen as noted supra teaches the AnxA5 protein as part of a fusion partner. 

Niesen further teaches that once expressed, the bi-specific fusion protein can be purified according to standard procedures with 98-99% or more homogeneity and that if sued therapeutically, the polypeptides should be substantially free of endotoxin (¶352). 

Differences with claimed invention

The prior art references differ in the recitation that the composition comprises an endotoxin content which is less than for example 100 EU per mg AnxA5 protein (claim 94, subsection (c), that the composition includes endotoxin at a detectable level, but less than for example 100 EU per mg of AnxA5 protein (claim 105) and that the product in unit dosage form and endotoxin is at a detectable level but less than for example 100 EU per unit dose in the composition. (claim 106).

The teachings further differ in the recitation that the host cell nucleic acid levels are less than for example 1,000 pg per mg of AnxA5 protein (claim 94, subsection d), at a detectable level but less than for example 1,000 pg per mg of AnxA5 protein in the composition (claim 107) and that the nucleic acid levels are host cell nucleic acid levels (claim 108). 

Tauer teaches methods of purification of a Hepatitis A antigen from the cell culture supernatant of infected cells such that contaminating impurities which might derive form the cells are removed (which includes for example filtering and treating a concentration HAV preparation with a nucleic acid degrading agent and a protease (column 5, lines 19-35). 

Tauter teaches that the purification results in a purified HAV preparation suitable for human clinical use which means that endotoxin content is less than about 2 IU as determined by the chromogenic LAL test and that the level of contaminating DNA as determined by quantitative PCR is less than about 100 pg (column 5, lines 40-44 and 52-59). 

Gately teaches generation of IL-12 using affinity purification with an elution pool having endotoxin less than 10 EU/mg of protein as determined by a commercial LAL kit. (¶59). 

Wu teaches Annexin V (“annV”) chimeric fusion proteins which are administered intravenously via injection (¶s6, 11, 28). 

Wu teaches that production of the recombinant chimeric protein encoding annexin V can be via either eukaryotic or a bacterial cell system (¶65). By applicants’ own admission in the declaration by Jan Christoph Reish, eukaryotic sources would not produce endotoxin (see p. 9, item 15).

Wu teaches transformation of E. coli BL21 (DE3) cells by plasmids containing the annV construct (¶352)

Wu teaches a purification scheme which included centrifugation, lysis with a buffer containing lysozyme and DNase as well as Ni+ affinity chromatography. (¶352)

Wu teaches that the eluted protein was collected and analyzed. Wu teaches that the endotoxin level of the protein was less than 25.0 EU/mg and that the bacterial DNA level was 8.5 ng/mg (¶352). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have removed endotoxin to a range of less than 100 EU per mg and nucleic acid levels to less than 1,000 pg per mg from a pharmaceutical composition containing a modified AnxA5 protein such as the composition taught by Allison and Nielsen. 

Those of skill in the art would have had reason to do so because both Nielsen and Allison teach that the compositions are for pharmaceutical use with Niesen further teaching that compositions for pharmaceutical use should be substantially free of endotoxin and that procedures for purifying annexin V to homogeneity were known in the art. Note too that in general it is prima facie obvious to purify a known product (MPEP 2144.04(VII) and see also Ex Parte Stem cited therein). 

There would also be a reasonable expectation of success in achieving such compositions where both endotoxin and nucleic is removed to such levels given the teachings of Tauer and Gately that purification techniques for the removal of endotoxin and nucleic acids from compositions containing recombinant proteins were known in the art. In addition, Wu teaches production of annexin V constructs in E. coli using a purification scheme with the final endotoxin levels of the construct less than 25.0 EU/mg and bacterial DNA level 8.6 ng/mg. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The combined references still differ in the recitation that the composition includes a non-ionic surfactant (claim 94, step (c)) such as polysorbate 80 (claims 125-126) up to 0.1 w/w (claim 127).

Kerwin teaches that polysorbates such as polysorbates 20 and 80 are used in the formulation of biotherapeutic products for both preventing surface adsorption and as stabilizers against protein aggregation (abstract; p. 2925 1st ¶). 

Albanese teaches pharmaceutical formulations which include the surfactant polysorbate 80 present in an amount of between 0.001% and 0.1% (w/W) which meets applicant’s claimed “up to 0.1 w/w”.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in as part of a composition which includes human annexin V such as one of the annexin V compositions taught by Allison and Nielsen polysorbate 80 at a concentration of up to 0.1 w/w. 

Those of skill in the art would have had reason to do so because  Kerwin teaches that the use of polysorbates such as polysorbate 80 in pharmaceutical compositions to prevent surface adsorption and as stabilizers against protein aggregation was well-known in the art, and Albanese teaches including polysorbate 80 at a concentration between 0.001-0.1% (w/w) in pharmaceutical a formulation. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments and declaration by Jan Christoph Reich were fully considered but were not considered persuasive.

Applicant asserts the AnxA5 protein in the composition has been obtained from a culture comprising endotoxin-producing host cells with a cell wall that expresses said AnxA5 protein (p. 8, last 3 lines). Applicant asserts that Annexin A5 has some very specific and challenging physical proteins, particularly with respect to its un usually high binding affinity for endotoxin, which presents unique challenges in recovery from endotoxin producing host cells. (p. 9, 1st ¶ and citing the Reich Declaration). Applicant asserts that the present application provides for the first time a description of a process that takes this particular challenge into account, thus providing a novel process that, from start to finish, specifically takes steps to protein AnxA5 from high affinity binding to endotoxin (p. 9, last ¶). Applicant asserts that applicants recognized that it is highly important to protect the AnxA5 protein form endotoxin from the very moment of first exposure, by the inclusion of a non-ionic detergent in the homogenization buffer (p. 10, 1st ¶). The inclusion of non-ionic detergent in the homogenization buffer, so that endotoxin binding to AnxA5 is blocked form the very first moment of potential expression followed by an AEX capture step, resulted in a strong reduction of endotoxin by about 97% (p. 10, last ¶). 

This argument was not considered persuasive because as noted previously "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.

In the instant case, what is important is the composition which applicant is claiming; not the process of how one obtains that product. Even if the examiner accepts applicants’ assertion that applicant’s method resulted in extremely low endotoxin content by using a non-ionic detergent to prevent direct binding between endotoxins and AnxA5 at the time of release form cells, the examiner is bound to look at differences with respect to the product, not the method. 

The only exception to this, which is also stated in MPEP 2113, is that the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
In the instant case, the product is a composition comprising a recombinant AnxA5 protein. The composition must include a non-ionic surfactant. But the process step of when this surfactant is placed into a process step for the production of the AnxA5 does not impart any change in the structure of the AnxA5 protein. 

The composition does have to meet the low endotoxin levels cited by applicant. However, Wu teaches that AnxA5 can be produced by both bacterial as well as eukaryotic systems. By applicants own admission (see above), eukaryotic system would not produce endotoxin.  The method disclosed by Wu at paragraph 0352 results in an annexin protein, made in a bacterial cell, with endotoxin content as low as that recited in claim 94.

Wu also teaches product of annexin A5 fusion construct with bacterial systems using a process which results in both endotoxin and nucleic acid levels meeting applicants’ claimed levels. Given the teachings of Wu in conjunction with the teachings of Tauer and Gately, there would be a reasonable expectation of success in achieving AnxA5 compositions with both endotoxin and host cell nucleic acid levels which meets applicants claims. 

Applicants assert via way of the Declaration that the OA does not seem to provide an indication of how one reading the references would replicate applicants methods and produce the claimed AnxA5 composition or produce such a composition in a different way. “The Action does not seem to provide an indication of how this would have been achieved either” (p. 7, item 11 of the Declaration). 

However, MPEP 2113 also states that he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).


6. Claims 94-96, 98, 104-108, 112, 114-122 and 125-127 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823, of record) and Nielsen et al. (US 2011/0293579, of record), in view of Tauer et al. (US 6,825,027, of record), Gately et al. (US 2005/0281823, of record), Wu et al. (US 2018/0169221), Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008, of record), Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008, of record) and Alabanese et al. (US 2015/0343058, of record), as applied to claims 94-96, 98, 105-108, 112, 119-122 and 125-127 above, and further in view of Behringwerke (EP0441274A2, of record) and Mitterer et al. (US 2012/0108513, of record). 

The prior art teachings of Allison, Nielsen, Tauer, Gately, Wu,  Kerwin and Alabanese are discussed supra.

Allison as noted supra teaches that the modified annexin can be produced in a bacterial cell and that suitable host cells include E coli cells (¶s116-118, 127, 162). 

The teachings differ in the recitation that the composition includes non-AnxA5 protein at a level of less than for example 100 ng/mg of AnxA5 protein (claim 104) wherein the non-AnxA5 protein is a host cell protein (claim 114), the host cell is a prokaryotic cell (claim 115), which is either Gram position or a Gram negative cell (claim 116), wherein the Gram negative cell is an endotoxin-producing Gram negative bacterial cell (claim 117) and wherein the host cell protein is at a detectable level but less than for example 100 ng per mg of AnxA5 protein in the composition (claim 118). 

However, Gately, which as discussed supra teaches levels of endotoxin meeting the current claims, further teaches that the IL-12 antibodies can be expressed in E. coli (¶47). 

Wu as noted above also teaches Annexin V (“annV”) chimeric fusion proteins which are administered intravenously via injection (¶s6, 11, 28). Wu teaches production of the constructs in E. coli and that the resulting protein endotoxin level of the protein was less than 25.0 EU/mg and that the bacterial DNA level was 8.5 ng/mg (¶352). 

The ‘274 publication also teaches purification of lipocortins such as rPP4 (AmxA5) which includes releasing the protein from the host cell in the presence of a homogenization buffer that includes the non-ionic detergent Triton X-100 (see abstract; examples 1 and 2). The ‘274 further teaches purification of the rPP4 using AEX/DEAE Sepharose resin (¶12-13) followed by affinity chromatography (¶17) along with the chelating reagent EDTA (¶16). 

Mitterer also teaches a pharmaceutical composition of a divalent binding protein Annexin V (claims 12 and 18). Mitterer teaches that the divalent cation binding protein has a purity of at least 99% w/w with respect to host cell protein impurities which can be measured as by HPLC or ELISA (¶56). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as the subject of removal those endotoxins, nucleic acids and other non-AnxA5 proteins from the production of host cells such as E. coli used in the production of AnxA5. 

Those of skill in the art would have had reason to do so because Allison teaches that the annexin protein is suitably produced in bacterial cells such as E. coli and both the ‘274 and Mitterer teaches pharmaceutical compositions of Annexin V with a purity of at least 99% w/w with respect to host cell protein impurities. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments with respect to rejected claims are the same as above. 

Applicant asserts that Behringwerke (the ‘274 publication) uses a non-ionic detergent for a completely different purpose, and crucially adds it too late in the process to prevent direct binding between endotoxins and AnxA5 at the time of release form cells. Mitterer relates to the recovery of AnxA5 from human placenta samples spiked with a protein stock solution of a eukaryotic CHO cell line and says nothing about the recovery of Annexin A5 from an endotoxin-producing host cell with a cell wall. (p. 15, lines 1-10). 

This argument was not considered persuasive because as explained above, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.


7.  Claims 94-96, 98, 100-102, 104-108, 112-113, 119-122 and 125-127 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823, of record) and Nielsen et al. (US 2011/0293579, of record), in view of Tauer et al. (US 6,825,027, of record), Gately et al. (US 2005/0281823, of record), Wu et al. (US 2018/0169221), Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008) and Alabanese et al. (US 2015/0343058, of record), as applied to claims 94-96, 98, 105-108, 112, 119-122 and 125-127 above, and further in view of Reutelingsperger (US 2006/0009381, of record), Colandene et al. (WO2006/081320, of record), Besman et al. (US 2015/0025010, of record) and Jezek et al. (US 2012/0225819, of record). 

The prior art teachings of Allison, Nielsen, Tauer, Gately, Wu, Kerwin and Alabanese are discussed supra.

The teachings differ in the recitation that the composition contains the AnxA5 protein at a concentration of for example “at least about 1 mg/mL” (claim 100) and that “the concentration of the AnxA5 protein in the final sterile AnxA5 protein product is about 10 mg/mL” (claim 113)

The teachings also differ in the recitation that the composition includes a sterile AnxA5 protein product in a non-phosphate buffer such as a Tris-buffer at about pH 7.4, comprising about 150 mM NaCl, about 1 mM CaCl2, and about 0.05% (w/w) polysorbate such as Tween 80. (claims 101-102). 

Reutelingsperger teaches pharmaceutical compositions for the treatment of diseases which include Annexin A5 (¶2-3, 7-8, 64). Reutelingsperger teaches dilution of Annexin A5 at a concentration of 2 mg/ml (¶s100-101) which meets applicant’s claimed concentration of “at least about 1 mg/mL” in claim 100.

Reutelingsperger does not teach that the AnxA5 protein is in a final sterile AnxA5 protein product is about 10 mg/mL (claim 113) or that the sterile AnxA5 protein is in a non-phosphate buffer such as a Tris buffer at about pH 7.4, comprising about 150 mM NaCl, about 1 mM CaCl2, about 0.05% (w/w) polysorbate such as Tween80.

Colandene teaches pharmaceutical formulations which include active agents such a biopharmaceuticals with a pH between about 6-7.2 (¶s72, 93). Colandene exemplifies monoclonal antibody and BSA formulation at a target concentration of for example 10, 20, 40, 60, 80 and 1000 mg/mL using a formulation buffer which includes polysorbate-80. (¶95-98; claims 9-20). 

Besman teaches a Factor VIII composition formulated to maintain pH at about 6-8, 1-5 mM calcium salt, 100-300 mM NaCl (abstract; ¶s14-16, 19, 34). Besman teaches that the compositions can include a surfactant such as polysorbate 80 which should be present in an amount of less than 0.1% (¶14) and that the buffer is preferably selected from the group of Tris and BIS-tris (¶15). 

Jezek teaches a composition which includes a therapeutically effective amount of Factor VIII with excellent storage capacity and includes calcium ion and alkali metal ion such as sodium and optionally a surfactant and/or a preservative (¶20). Jezek teaches that the calcium ions (free and complexed) at a concentration between 0.5-30 mM, preferably 5-15 mM which is added to the composition for example as a salt such as calcium chloride (¶s22, 56). Jezek teaches that TRIS may be used in a composition of pH between 5.5-7 at a concentration of between 1-100mM (¶s26, 50). Jezek teaches that preferred surfactants include polysorbate 80 (¶29). Jezek teaches that the composition for injection must be sterile (¶33). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of a pharmaceutical composition which includes Annexin A5 variant for therapeutical use as taught by Allison and Nielsen, a composition which includes for example AnxA5 at a concentration of at least about 1 mg/mL and even at about 10 mg/ml and to have also included sterile AnxA5 protein product in a non-phosphate buffer such as a Tris-buffer at about pH 7.4, comprising about 150 mM NaCl, about 1 mM CaCl2, and about 0.05% (w/w) polysorbate such as Tween 80.

Those of skill in the art would have had reason to do so because the secondary References Reutelingsperger, Colandene, Besman and Jezek teach that pharmacologically active agents were commonly stored in these types of excipients and concentrations. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments with respect to rejected claims are the same as above. Accordingly, the examiner refers applicant to the examiner’s rebuttal above. 

8.  Claims 94-96, 98, 105-108, 112, and 119-127 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823, of record) and Nielsen et al. (US 2011/0293579, of record), in view of Tauer et al. (US 6,825,027, of record), Gately et al. (US 2005/0281823, of record), Wu et al. (US 2018/0169221),   Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008) and Alabanese et al. (US 2015/0343058), as applied to claims 94-96, 98, 105-108, 112, 119-122 and 125-127 above, and further in view of Reutelingsperger (US 2006/0009381, of record). 

The prior art teachings of Allison, Nielsen, Tauer, Gately, Wu, Kerwin and Alabanese are discussed supra.

The teachings differ from the claimed invention in the recitation that the, or each amino acid substitution is a conservative substitution (claim 123) such as one selected form serine (Ser) (claim 124). 

Reutelingsperger teaches pharmaceutical compositions for the treatment of diseases which include modified  Annexin A5 (¶2-3, 7-8, 64). ). Reutelingsperger teaches that the Annexin A5 variant at position 315 includes a Serine residue as opposed to a Cysteine reside which is contained in the human Annexin A5 sequence (18; also See SEQ ID NO: 2). Serine as evidenced by claim 124 itself is a “conservative substitution”

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as those modified Annexin A5 variants taught by Allison and Nielsen, a variant having a conservative substitution such as one where a cysteine is substituted with the conservative amino acid Serine as taught by Reutelingsperger. 

Those of skill in the art would have had reason to do so because Reutelingsperger teaches that such annexin A5 variants were known in the art for therapeutical use.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments with respect to rejected claims are the same as above. Accordingly, the examiner refers applicant to the examiner’s rebuttal above. 

9.  Claims 94-96, 98, 103, 105-108, 112, 119-122 and 125-127 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027), Gately et al. (US 2005/0281823), Wu et al. (US 2018/0169221), Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008) and Alabanese et al. (US 2015/0343058), as applied to claims 94-96, 98, 105-108, 112, 119-122 and 125-127, and further in view of Allison (US 6,962,903, of record) and  Reutelingsperger (Biochimica et Biophysica Acta 1783 (2008) 953-963, of record). 

The prior art teachings of Allison, Nielsen, Tauer, Gately, Wu,  Kerwin and Alabanese are discussed supra.

The teachings differ in the recitation that the composition comprises NaCl at a concentration that maintains AnxA5 protein in a form that is predominantly monomeric (claim 103). 

Nielsen further teaches that the AnnexinV proteins in NaCl (¶389).

Allison teaches elution of annexin V from an anion exchange column with a linear gradient of 0 to 200 nmol/L NaCL (column 26, lines 15-16). 

Reutelingsperger teaches that in solution annexin A5 molecules are monomers (p. 954, 3rd ¶)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case both Allison and Nielsen teaches AnnexinV proteins in NaCl as a specified concentration. While the references not recite that the “NaCl at a concentration that maintains AnxA5 protein in a form that is predominantly monomeric”, Reutelingsperger teaches that it was known that in solution annexin A5 molecules are monomers. Accordingly, and in absence of evidence to the contrary, the AnnexinV solution which includes NaCL taught by Nielsen at the specified concentration would be sufficient to keep AnnexinV monomeric.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments with respect to rejected claims are the same as above. Accordingly, the examiner refers applicant to the examiner’s rebuttal above. 

10.  Claims 94-96, 98, 105-110, 112, 119-122 and 125-127 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823, of record) and Nielsen et al. (US 2011/0293579, of record), in view of Tauer et al. (US 6,825,027, of record), Gately et al. (US 2005/0281823, of record), Wu et al. (US 2018/0169221), Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008) and Alabanese et al. (US 2015/0343058), as applied to claims 94-96, 98, 105-108, 112, 119-122 and 125-127 above, and further in view of Gardner et al. (US 2012/0196372, of record). 

The prior art teachings of Allison, Nielsen, Tauer, Gately, Wu, Kerwin and Alabanese are discussed supra.

The teachings differ in the recitation that the composition includes gluconoylated AnxA5 protein within a range such as 0.5-30% (claim 109) and that has a level of gluconoylated AnxA5 protein below for example 40% (claim 110).

Gardner teaches that E coli is commonly used host for expression of proteins reduced incidence of phosphogluconlylation during fermentation is highly desirable (¶s5, 8).

Gardner teaches methods for preventing such gluconylation of polypeptides expressed in a microorganism (abstract; ¶s57-58) Gardner teaches when the medium is supplemented or made rich with yeast extract and tryptone, gluconylated protein is not detectable (¶s72, 107). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have produced an AnxA5 such as the AnnexinA5 protein taught by Allison or Nielsen with a low range of gluconylation. 

Those of skill in the art would have had reason to do so because Gardner teaches that it was highly desirable to prevent gluconylation of polypeptides expressed in microorganisms, and there would also be a reasonable expectation of success in achieving such reduced AnxA5 protein having the specified range of glyconoylated AnxA5 given the teachings of Gardner that glyconoylation can altogether be preventing using specific culture techniques of the bacterial host used for expression of proteins. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments with respect to rejected claims are the same as above. Accordingly, the examiner refers applicant to the examiner’s rebuttal above. 


11.  Claims 94-96, 98, 105-108, 111-112, 119-122 and 125-127 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823, of record) and Nielsen et al. (US 2011/0293579, of record), in view of Tauer et al. (US 6,825,027, of record), Gately et al. (US 2005/0281823, of record), Wu et al. (US 2018/0169221), Kerwin (J. of Pharmaceutical Sciences, 97(8), 2008) and Alabanese et al. (US 2015/0343058), as applied to claims 94-96, 98, 105-108, 112, 119-122 and 125-127 above and further in view of Brisson et al. Biointerphases 2, 165 (2007), of record). 

The prior art teachings of Allison, Nielsen, Tauer, Gately, Wu, Kerwin and Alabanese are discussed supra.

The teachings differ in the recitation that the AnxA56 protein does not contain one or more RGD motifs (claim 111).

However, neither Allison nor Nielsen appear to contain one or more RGD motifs in their published sequences (see alignments supra).

Gounou also teaches a rat Anx5 coding sequences variant (C314S, T163C) (p. 166, lines 5-10) where either an RGD peptide sequence or an IKVAV peptide sequences were covalent coupled to Anx5-SH. 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case both Allison and Nielsen teach published AnnexinV protein sequences which do not appear to include an RGD motif. Accordingly, and in absence of evidence to the contrary, it would appear that including or not including an RGD peptide in an annexin AV sequence would be optimization depending upon the objective of the skill artisan. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments with respect to rejected claims are the same as above. Accordingly, the examiner refers applicant to the examiner’s rebuttal above. 

12.  No claim is allowed.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 5, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644